— In an action to recover damages for personal injuries, the defendant Goodwill Industries of Greater New York and Northern New Jersey, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (James J. Golia, J.), dated May 1, 2012, *688as denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Goodwill Industries of Greater New York and Northern New Jersey, Inc.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of their motion, the defendants made a prima facie showing of entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against the defendant Goodwill Industries of Greater New York and Northern New Jersey, Inc. (hereinafter Goodwill) (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). However, in opposition, the plaintiff raised a triable issue of fact (see CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Accordingly, the Supreme Court properly denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against Goodwill. Rivera, J.E, Lott, Roman and Cohen, JJ., concur. [Prior Case History: 2012 NY Slip Op 31267(U).]